Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Citizens and Farmers Bank, incorporated in Virginia C&F Mortgage Corporation, incorporated in Virginia Hometown Settlement Services LLC, organized in Virginia Certified Appraisals LLC, organized in Virginia C&F Title Agency, Inc., incorporated in Virginia C&F Finance Company, incorporated in Virginia C&F Investment Services, Inc., incorporated in Virginia C&F Insurance Services, Inc., incorporated in Virginia C&F Financial Statutory Trust I, organized in Delaware C&F Financial Statutory Trust II, organized in Delaware
